IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1873
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHANJUOK OBUING ODHUNG,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.




       A defendant challenges his conviction and sentence for robbery in the first

degree. AFFIRMED.



       Kelsey L. Knight of Carr Law Firm, P.L.C., Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Richard Bennett, Special Counsel,

for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                         2


TABOR, Judge.

      A jury found nineteen-year-old Chanjuok Obuing Odhung guilty of first-

degree robbery after hearing evidence he drove the getaway car. The district court

entered judgment in November 2019, sentencing him to twenty-five years in prison

with a fifty-percent minimum term. First, Odhung claims his trial attorney failed to

make a proper motion for judgment of acquittal. Second, he urges mandatory-

minimum terms are cruel and unusual punishment for all teenaged offenders and

thus unconstitutional. See Iowa Const. art. I, §17.

      Because of statutory amendments to Iowa Code section 814.6 (2019), we

lack authority to consider Odhung’s ineffective-assistance-of-counsel claim on

direct appeal. See State v. Damme, 944 N.W.2d 98, 109 (Iowa 2020) (holding

statutory revisions applied to judgment entered on or after July 1, 2019). Odhung

may challenge counsel’s performance if he petitions for postconviction relief.

      Our hands are tied on his sentencing issue too. State v. Lyle held that the

Iowa Constitution prohibits imposing mandatory-minimum sentences on offenders

who committed their crimes as juveniles. 854 N.W.2d 378, 404 (Iowa 2014). That

holding applies only to offenders under age eighteen. Id. at 403 (noting “lines are

drawn by necessity”). Nothing in the language from State v. Sweet, 879 N.W.2d

811, 838 (Iowa 2016), changes the reach of Lyle’s holding. See State v. Allen,

No. 16-0095, 2017 WL 2181178, at *2 (Iowa Ct. App. May 17, 2017); Burton v.

State, No. 16-0670, 2017 WL 510951, at *1 (Iowa Ct. App. Feb. 8, 2017). We must

leave any extension of Lyle to our supreme court. See State v. Miller, 841 N.W.2d

583, 584 n.1 (Iowa 2014) (confirming the court of appeals must rely on precedent).

      AFFIRMED.